DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (1-20) is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBrouse (5920053, hereinafter - DeBrouse) in view of Stefani et al (8849560, hereinafter — Stefani).
Regarding claims 1, 8 and 15: DeBrouse discloses an airline passenger baggage tracking and tagging system with computer assist check-in/boarding-pass and baggage tracking via an itinerary/airline(s) information on the tag (as shown in figure 5 of DeBrouse and see associated descriptions for details). However, DeBrouse is silent electronic communication/link for the passenger/itinerary information. Stefani is relied upon the electronic communication/link (col. 6, lines 47-61 of Stefani).
It would have been obvious to artisan of the art at the time of the invention to modify tag data/algorithm of DeBrouse with the electronic communication link of Stefani. The rational as follows: the artisan would have been motivated to provide flight and baggage information as suggested in col. 14, lines 1-35 of Stefani.
Regarding claims 2, 9 and 16: the combination of DeBrouse and Stefani teaches that wherein said first airline and second airline are unaffiliated with each other and without said through baggage computer-based system said first airline passenger service system would not share information with said second airline passenger service system (col. 6, lines 10 and col. 5, lines 15-25 of DeBrouse).
Regarding claims 3, 10 and 17: the combination of DeBrouse and Stefani teaches that wherein said though baggage software application comprises a consumer facing app that is configured to be displayed on one or more traveler devices (col. 9, lines 27-36 of Stefani).
Regarding claims 4, 11 and 18: the combination of DeBrouse and Stefani teaches that wherein said through baggage computer-based system further comprises a notification server that enables the sending of one or more notifications to said one or more traveler devices related to a status of said one or more tagged checked bags (col. 5, lines 51-55 of Stefani).
Regarding claim 5: the combination of DeBrouse and Stefani teaches that wherein said traveler is able to stay within a security zone of said second airport during said stopover because said traveler is not required to retrieve and recheck said one or more tagged checked bags in order for said one or more tagged checked bags to arrive at said third airport (col. 12, lines 3-13 of Stefani).
Regarding claims 6, 13 and 19: the combination of DeBrouse and Stefani teaches that wherein said through baggage computer-based system further comprises a through baggage eligibility server; said eligibility server determines whether said traveler itinerary is eligible for managed through baggage service (col. 13, lines 56-63 of Stefani).
Regarding claims 7, 14 and 20: the combination of DeBrouse and Stefani teaches that wherein said bag tags comprise one or more of: a RFID and a barcode (col. 5, lines 25-30 of DeBrouse and col. 5, lines 25-27 and col. 13, lines 63-67 of Stefani).
Regarding claim 12: the combination of DeBrouse and Stefani teaches that wherein said step of offering to said traveler to have one or more checked bags be interlined from said first airline to said second airline at said second airport during a stopover is offered by the group of entities consisting of: said second airport; an online travel agency; an internet booking engine; and a third-party provider (col. 12, lines 3-13 of Stefani).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bruce et al (10055620), Kelly (9877296), Locker et al (7916025) and Malinofsky (10360785) are cited intelligent luggage tag.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Wong whose telephone number is (571) 272-7566.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, J. Feild can be reached on (571) 272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571- 272-1000.

/K. WONG/Primary Examiner, Art Unit 2689